DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09 December 2021 have been fully considered but they are not persuasive. The newly added amendments essentially add that there is a transparent area integrally formed with the second plate so as to make the transparent area and the second plate seamlessly connected. However, if the second plate is said to be glass than the plate would be inherently transparent and therefore would have a seamlessly connected transparent area to the second plate. A new reference is added for the sake of compact prosecution in Dickinson et al which shows a heart rate sensor mounted underneath a cover glass 1502 so as to show a seamless piece of cover glass covering a heart rate monitor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (2015/0190094) (herein “LEE”) in view of Dickinson et al (2016/0246396) (herein “Dickinson”).	In regards to claim 1, LEE teaches an electronic device comprising: a housing including a first plate, a second plate facing away from the first plate, and a side member surrounding a space between the first plate and the second plate, the second plate including an outer face facing away from the first plate and an inner face facing the first plate (See; Figs. 2A-2C for a mobile device having a front and back plate facing each other, each implicitly having an inner and outer face, and a side member surrounding the space) and wherein the second plate includes a first hole (See; Fig. 2A for a hole in the rear surface 202 to allow camera device 203 to operate through); an inner intermediate plate located between the first plate and the second plate (See; Figs. 5 and 6 for a substrate 350 located between the outer two faces. The inner intermediate plate could reasonably be construed to be any of the plates shown in Figs. 3-6); a touch screen display located between the intermediate plate and the first plate (See; Fig. 2C and p[0081] for a touch display 251 located between the glass cover plate of the display (one of the outer plates) and the substrate 350 which houses the HR sensor which is exposed on the opposite plate); a camera assembly positioned partly in the hole of the second plate and the first opening (See; Fig. 2A for camera 203 located in a first opening); a light emitting diode (LED) positioned between a first portions of See; Fig. 3 for flash LED 320 which may operate with the camera facing toward a second opening formed by an exposure portion 342); a heart rate monitor (HRM) assembly positioned between a second portions of the second opening while facing toward the second opening (See; Figs. 2A-2B and 3 for HR sensor 310 facing the second opening 342) with a gap between the HRM assembly and the internal surface of the second plate (See; Fig. 6 for a gap between the HR sensor 310 and the outer plate), wherein the HRM assembly includes a light emitting element and a light receiving element (See; Figs. 3, 4 and p[0092] for light emitting waveguide portion 3322 and light receiving waveguide portion 3323); and a light guide structure including a first portion between the LED and the second plate and a second portion between the HRM assembly and the second plate, the first portion surrounding the LED and the second portion surrounding the light emitting light emitting element when viewed from above the second plate (See; Figs. 3-6 for a flash waveguide portion 3325 to guide light emitted from the flash LED 320). LEE fails to explicitly teach an opaque layer attached directly or indirectly to an internal surface of the second plate, wherein the opaque layer includes a first opening disposed to correspond to the first hole, and a second opening positioned within 150 mm from the first opening and disposed to correspond to the transparent area, such that the first hole is overlapped with the first opening, not with the second opening.	However, LEE teaches that the protrusion 333 may have its top surface be printed black / opaque so as to implement a shielding unit, where protrusion 333 has a first and second opening (See; p[0093]). Further Fig. 7A and p[0102] teach of a shielding member 760 having a first and second opening. Further Fig. 8 teaches a shielding boundary portion 7326 to shield the HR sensor from the flash LED. Still further Figs. 10-13 and p[0114]-p[0116] teach further shielding members to shield the camera / flash LED / receiving waveguide and transmitting waveguides from interfering with one another. LEE further fails to explicitly teach the first and second openings being positioned within 150mm of one See; Fig. 17 and p[0185] for sensor system 114 which may detect the heard rate of the user, mounted under a seamless piece of cover glass 1502). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify LEE’s transparent window to be part of the outer housing as to give the housing a more seamless look increasing user satisfaction in the device.  	In regards to claim 2, LEE teaches an optically clear adhesive layer located between the inner face of the second plate and the light guide structure (See; Fig. 7B and p[0104] for a plate mounting part 771 formed in an outer housing by double sided tape).	In regards to claim 3, LEE teaches an annular strip located between the inner face of the second plate and a biosensor assembly, the annular strip surrounding at least one portion of the biosensor assembly when viewed from above the second plate (See; Fig. 10 and p[0115]-p[0116] for shielding member 1020). LEE fails to explicitly teach wherein the annular strip has a color different from a color of the opaque layer. However since the disclosure offers no criticality and no unexpected results from having different colors then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in the art at the time of the invention to use different colors above as a mere design choice based on the specific device that it will be used for as both components are used to shield light from interfering with side by side components and thus only need to be of an opaque / black color.	In regards to claim 4, LEE teaches wherein the light receiving element located between the light emitting element and the LED when viewed from above the second plate (See; Figs. 3, 4 where light receiving waveguide 3323 is between the light emitting waveguide 3322 and the flash LED 3325).	In regards to claim 5, LEE teaches wherein the light guide structure includes at least one shielding wall disposed between the light emitting element and the light receiving element to partition the light emitting element and the light receiving element (See; Fig. 8 for shielding boundary part 7326. Further see Figs. 10, 11B and 11C where shielding elements are disposed between each element).See; Fig. 7A for plate 731).	In regards to claim 7, LEE teaches wherein a protruding portion formed on the first portion of the light guide structure is disposed to be inserted into the at least one opening in the bracket (See; Fig. 7A for protrusion part 732).	In regards to claim 8, LEE teaches fails to explicitly teach wherein the opaque layer includes a third opening disposed adjacent to the first opening, and the second plate includes a second hole overlapping the third opening, and the electronic device further comprises a fingerprint sensor partially located in the second hole and the third opening when viewed from above the second plate. However, LEE teaches that a fingerprint sensor may be incorporated with the device (See; p[0067], p[0078], p[0167], p[0184] where a fingerprint sensor may be incorporated). 	However since the disclosure offers no criticality and no unexpected results from having a fingerprint sensor incorporated into a third opening then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in the art at the time of the invention to have a fingerprint sensor incorporated into a third opening as a mere design choice based on the specific device that it will be used for.	In regards to claim 9, LEE fails to explicitly teach wherein the fingerprint sensor is disposed to correspond to the HRM assembly with reference to the camera assembly, and the fingerprint sensor and the camera assembly are partially exposed through the at least one opening of the second plate (See; Figs. 2A, 2B, p[0067], p[0078], p[0167] and p[0184] where a fingerprint sensor may be incorporated with the HRM assembly). Further since the disclosure offers no criticality and no unexpected results from having a fingerprint sensor and camera situated in one opening of the second plate then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in the art at the time of the invention to have a fingerprint sensor and camera incorporate into one opening of the second plate as a mere design choice based on the specific device that it will be used for.	In regards to claim 10, LEE teaches an electronic device comprising: a housing including a display device including a first plate exposed to be oriented in a first direction and a second plate face oriented in a second direction to face away from the first plate, and wherein the housing further including a transparent area that forms at least a portion of the second plate (See; Figs. 2A-2C for a mobile device having a front and back plate facing each other where the back plate has transparent windows for the camera, LED and HR sensor to pass through); a printed circuit board disposed inside the housing (See; Figs. 5 and 6 for a substrate 350 located between the outer two faces. The inner intermediate plate could reasonably be construed to be any of the plates shown in Figs. 3-6); an illumination unit disposed between the transparent area and the printed circuit board and electrically connected to the printed circuit board, the illumination unit being configured to emit light towards the transparent area (See; Fig. 3 for flash LED 320); and a biosensor disposed between the transparent area and the printed circuit board and electrically connected to at least a portion of the printed circuit board so as to sense light transmitted through the transparent area (See; Figs. 2A-2B and 3 for HR sensor 310).	Further LEE fails to explicitly teach the first and second plates being made of glass. However LEE teaches a well-known mobile device, where it is well-known that displays have a cover plate made of glass and where it is further well known that the back cover or the main substrate can be made of glass. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second plates to be made of glass as they can be developed with well-known See; Fig. 17 and p[0185] for sensor system 114 which may detect the heart rate of the user, mounted under a seamless piece of cover glass 1502). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify LEE’s transparent window to be part of the outer housing as to give the housing a more seamless look increasing user satisfaction in the device.  	In regards to claim 11, LEE teaches a light guide structure disposed to face the transparent area of the second plate and configured to guide a path of the light emitted from the illumination unit and a path of the light provided to the biosensor (See; Figs. 3-6 for a flash waveguide portion 3325 to guide light emitted from the flash LED 320 and light emitting waveguide portion 3322)., wherein the biosensor includes a fingerprint sensor (See; Figs. 2A, 2B, p[0067], p[0078], p[0167] and p[0184] where a fingerprint sensor may be incorporated with the HRM assembly), and the second plate includes an See; Figs. 2A-2C where the back plate has transparent windows for the camera, LED and HR sensor to pass through).	Further LEE fails to explicitly teach the second plats being made of glass. However LEE teaches a well-known mobile device, where it is well-known that displays have a cover plate made of glass and where it is further well known that the back cover or the main substrate can be made of glass. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second plates to be made of glass as they can be developed with well-known manufacturing methods thus decreasing cost of the device.	In regards to claim 12, LEE teaches wherein the light guide structure includes: a first portion including a transparent material formed to protrude in the second direction, and configured to guide a path of the light, which is emitted from the illumination unit, into the light guide structure, a second portion including an open area corresponding to the biosensor, and configured to guide a path of the light, which is emitted from the illumination unit and at least a part of which is reflected from a portion of an external object, into the opening to be directed to the fingerprint sensor (See; Figs. 3-6, 11b, 11c and 12 where portions are used to guide light the HR / fingerprint sensor); and at least one shielding wall disposed between the first portion and the second portion so as to partition the illumination unit and the biosensor (See; Fig. 8 for partition 7326).	In regards to claim 13, LEE teaches a bracket disposed between the second plate of the housing and the light guide structure, and having at least one opening in an area corresponding at least a portion of the first portion or the second portion of the light guide structure (See; Fig. 7A for plate 731) and a camera area exposed in a hole (See; Figs. 2A-2B); and a biometric sensing area in which the biosensor and the illumination unit are disposed (See; Figs. 2A-2B, 3 and 4 for a HR sensor 310 and flash LED unit 320), the biometric sensing area being disposed adjacent to the camera area (See; Figs. 2A-2B where the HR sensor 205 is disposed adjacent to the camera 203). LEE fails to explicitly teach wherein the bracket includes a camera area in which at least a portion of at least one camera assembly exposed to a hole in the second plate. However a simple design modification of plate 731 and the protrusion part 732 could lead to the camera being exposed to a hole in the plate. Further since the disclosure offers no criticality and no unexpected results from having the bracket including a camera area in which at least a portion of at least one camera assembly exposed to a hole in the second plate then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in the art at the time of the invention to have a the bracket includes a camera area in which at least a portion of at least one camera assembly exposed to a hole in the second plate as a mere design choice based on the specific device that it will be used for.	In regards to claim 14, LEE teaches wherein the biosensor is disposed on a plane which is a same as the illumination unit, and includes any one of a fingerprint sensor and an HRM sensor (See; Figs. 5 and 6 for the flash LED 320 and HR sensor 310 are arranged on the substrate 350), the illumination unit is switchable to provide illumination to an outside or to provide a light source of the biosensor (See; Figs. 5 and 6 where a flash LED 320 is used for providing illumination to an outside and a light emitting waveguide portion 3322 is used for providing a light source to the biosensor, both components are able to be switched on or off depending on what illumination is needed). 	In regards to claim 15, LEE teaches wherein the light guide structure includes a guide structure having a plate shape and including a transparent material (See; Fig. 3 where the flash waveguide part 3325, light emitting waveguide part 3322 and light receiving waveguide part 3323 are formed to be optically transparent). LEE fails to explicitly teach the transparent material includes an acrylic material. However LEE teaches a transparent material where it is well known to use acrylic materials or glass . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627